Beck, P. J.
Mrs. Julia Davis brought a petition against her husband, W. L. Davis, praying for an allowance of temporary alimony and attorney’s fees. At the conclusion of the hearing of evidence the court granted an order and judgment allowing $35 per month as temporary alimony and $75 as attorney’s fees. To this judgment the defendant excepted.
Upon consideration of the pleadings and evidence in the case, it does not appear that in rendering the judgment complained of there was such an abuse of discretion upon the part of the trial judge as would authorize this court to interfere with the judgment rendered.
In the bill of exceptions, after quoting excerpts from the testimony of several witnesses, it is recited that the defendant objected to such testimony, upon grounds duly stated, and that the court admitted the testimony over the objections made; and it is further recited that the “admission of each item of testimony complained of was error prejudicial to the defendant, and that it influenced the judgment against him.” But the plaintiff in error does not expressly except to the ruling of the court admitting this testimony; and consequently no question is raised for determination by this court as to whether such testimony was admissible or not. Judgment affirmed.

All the Justices concur.